Title: From Louisa Catherine Johnson Adams to John Adams, 15 November 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 15 Novbr. 1819
				
				I should sooner have answered your Letter my Son had I not expected to hear that you had received Booth’s Journal the first Number of which  was sent to you last Month its he is an object of great respect and attention to our little family here the neglect and coldness with which you appear to treat his literary production has been cause of offence to all and he has determined to retaliate by relinquishing your correspondence altogether— I am much pleased to learn that you are so delighted with your situation and still more that you and your brother live so amicably together. I observe what you say as to the manner in which you check every thing like discord—if done with prudence it is correct but beware of arrogance or supercilliousness for though it may produce the effect of silencing it leaves a sentiment of rancour and bitterness in those towards whom you practice it which it is very difficult ever after to eradicate and in this way it has already operated upon your brother Charles who though very fond of you always insensibly betrays a feeling of resentment imperceptibly to himself at the tyranny which you have exerted towards and the sense of which galls his pride though he acknowledges that in some respects it may have proved beneficial to him—I fear you inherit a little of this manner from your Mother who acquired it from a foolish vanity which was early inculcated and never checked in its growth I have often repented it but have never been able entirely to correct it and it is another proof of how inveterate a bad habit becomes.We anticipate your visit with impatience and think you had better set out in company with Messrs. Taylor and Calvert who I understand intend visiting Washington at the same time I fear that the Boats will not go unless the Season should be unusually mild which will make your journey more tedious The Winter promises to be dull and the lovely birds to whom I wished to introduce you have flown to milder regions than ours and they have really left us to regret their loss—Adieu present me affectionately to your Brother and tell him I know not when I shall find time to answer his numerous letters the subjects of which are so variable that they require time and reflection to answer by your affectionate Mother
				
					L. C. Adams
				
				
			